Title: From Thomas Jefferson to Charles Willson Peale, 15 January 1809
From: Jefferson, Thomas
To: Peale, Charles Willson


                  
                     Dear Sir 
                     
                     Washington Jan. 15. 09.
                  
                  I take up my pen to inform you that the box with the vase & bridle bit arrived safely last night, & to save the trouble of the search you propose to make in your’s of the 10th. you therein say that ‘when my Polygraph is done you shall leave it to my choice to take either one or the other.’ this, my dear Sir, will be putting my delicacy to severe trial. I find the one I am now writing with, in size, in accomodations, & in goodness, every thing I could wish. about to retire to a situation where I shall have no chance of getting one rectified which gets amiss, it is all important to have a sound one. the use of the polygraph has spoiled me for the old copying press the copies of which are hardly ever legible, and as to the Stylograph, besides the disagreeableness of writing with a hard point on a hard surface, the smell of the paper is so fetid, that one could not stay in a room where there was much of it. I could not, now therefore, live without the Polygraph. in such a situation nothing could withold my preference of the one I am now writing with but the apprehension that you had a personal attachmt. to it, to which no difference of price for repairs or alterations Etc. would be equivalent. to such a consideration certainly every thing on my part would yield at once—.   I have lately seen Molina’s account of Chili in which, correcting Buffon’s classification of the wooly animals, he speaks of one, the Chilihueco, or Chili sheep, which may possibly be the same with the fleecy goat of Govr. Lewis. I salute you with affection & respect.
                  
                     Th: Jefferson 
                     
                  
               